NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities:  
In claim 1, line 1, replace “comprising” with -- comprising: --.
Claims 8-9 are missing in the originally filed Specification. Appropriate correction is required.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,221,233 B2, to Slater (from hereinafter “Slater Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of claims from Slater patent anticipate the limitations found in the independent claim and the dependent claims of the instant application.
For the purpose of illustration, only Claims 1 and 10 of the instant application is compared with Claims 1 and 7 of the Slater patent in the following table (underlining is used to indicate conflicting limitations):

Instant application
Patent No. US 11,221,233 B2
Claim 1, a utility cover comprising 
a body having an upper side and a bottom side, at least one window within the body through which electromagnetic energy may pass through the body, and 
a plug positioned within the at least one window at least at the upper side of the body, 









the body being made from a material capable of supporting pedestrian or vehicle traffic and the plug being made from a material that is substantially transparent to electromagnetic energy so that electromagnetic energy can pass through the window without being substantially attenuated.  

 Claim 10, a utility cover assembly comprising: 
a utility cover comprising 
a body having an upper side and a bottom side, 
at least one window within the body through which electromagnetic energy may pass through the body, and 
a plug positioned within the at least one window at least at the upper side of the body, 

wherein the body is made from a material capable of supporting pedestrian or vehicle traffic and the plug is made from a material that is substantially transparent to electromagnetic energy so that electromagnetic energy can pass through the window without being substantially attenuated; and 
an electronic module positioned on the lower side of the body proximate the at least one window and capable of transmitting electromagnetic energy or receiving electromagnetic energy.  

Claim 1, a utility cover comprising:
a body having an upper side and a bottom side, at least one window within the body; 

a plug positioned within the at least one window so that a top surface of the plug is substantially flush with the upper side of the body; and 
an electronic module configured to transmit electromagnetic energy or receive electromagnetic energy, the electronic module being secured to the bottom side of the body so that a distal end of the electronic module extends into at least a portion of the at least one window from the bottom side of the body and is adjacent the plug; 
the body being made from a material capable of supporting pedestrian or vehicle traffic, and the plug being made from a material that is substantially transparent to electromagnetic energy so that electromagnetic energy can pass through the plug to or from the electronic module without being substantially attenuated.
 
Claim 7, a utility cover comprising: 


a body having an upper side, a bottom side, 
at least one window within the body, and 

a plug positioned within the at least one window so that a top surface of the plug is substantially flush with the upper side of the body, 
wherein the body is made from a material capable of supporting pedestrian or vehicle traffic, and the plug is made from a material that is substantially transparent to electromagnetic energy so that electromagnetic energy can pass through the plug without being substantially attenuated; and 
an electronic module secured to the bottom side of the body with a holding bracket and capable of transmitting electromagnetic energy or receiving electromagnetic energy, the electronic module being secured to the bottom side of the body so that a distal end of the electronic module extends into at least a portion of the at least one window from the bottom side of the body and is in close proximity to the plug. 


Dependent claims correspondence is as follows:
Claims 2 & 12 of the instant application with claim 2 of the Slater patent.
Claims 3 & 13 of the instant application with claim 3 of the Slater patent.
Claims 4 & 14 of the instant application with claim 4 of the Slater patent.
Claims 5 & 15 of the instant application with claim 11 of the Slater patent.
Claims 6 & 16 of the instant application with claim 5 of the Slater patent.
Claims 7 & 17 of the instant application with claim 6 of the Slater patent.
Claim 11 of the instant application with claim 15 of the Slater patent.

Although the scope of claims of the instant application and claims of the Slater patent are very similar, the difference between the present claimed invention and the Slater patent is that the Slater patent has the plug which is substantially flush with the upper side of the body and an electronic module which are not required in the instant application. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of the Slater patent to arrive at the instant invention because the similar elements and operational conditions are disclosed in both apparatus in order to accomplish the goal of having a utility cover. Furthermore, “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Claim Interpretation
Claims 8 and 9 are not listed in the drafting of the originally filed claims. Therefore, claims 8 and 9 are not addressed in the art rejection or objection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 12-13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hockema et al. (2011/0006182 A1, cited by Applicants, “Hockema”).
Regarding Claim 1, Hockema teaches a utility cover (meter pit lid plug and bracket assembly, [0007], fig.5) comprising: a body (fig.5; element 4) having an upper side and a bottom side (shown in fig.5 and discussed in [0026]), at least one window (fig.5; element 10) within the body through which electromagnetic energy may pass through the body (fig.1&5 show that signals 8 are generated from a meter transmitter sent out through hole 10 in lid 4, [0019]), and a plug (fig.2-3; element 26) positioned within the at least one window at least at the upper side of the body (shown in fig.2-3), the body being made from a material capable of supporting pedestrian or vehicle traffic (a typical cast iron lid otherwise inhibits signal transmissions, [0021]) and the plug being made from a material that is substantially transparent to electromagnetic energy so that electromagnetic energy can pass through the window without being substantially attenuated (the plugs 26 are typically made from a plastic that does not so inhibit the signal generated by the transmitter, [0021]).  

Regarding Claim 10, Hockema teaches a utility cover assembly (meter pit lid plug and bracket assembly, [0007], fig.5) comprising: a utility cover (meter pit lid plug and bracket assembly, [0007], fig.5) comprising a body (fig.5; element 4) having an upper side and a bottom side (shown in fig.5 and discussed in [0026]), at least one window (fig.5; element 10) within the body through which electromagnetic energy may pass through the body (fig.1&5 show that signals 8 are generated from a meter transmitter sent out through hole 10 in lid 4, [0019]), and a plug (fig.2-3; element 26) positioned within the at least one window at least at the upper side of the body (shown in fig.2-3), wherein the body is made from a material capable of supporting pedestrian or vehicle traffic (a typical cast iron lid otherwise inhibits signal transmissions, [0021]) and the plug is made from a material that is substantially transparent to electromagnetic energy so that electromagnetic energy can pass through the window without being substantially attenuated (the plugs 26 are typically made from a plastic that does not so inhibit the signal generated by the transmitter, [0021]); and an electronic module positioned on the lower side of the body proximate the at least one window (a transmitter can be housed either inside threaded portion 28 of plug 26 or attached thereto, [0020]; fig. 2) and capable of transmitting electromagnetic energy or receiving electromagnetic energy (signals 8 are generated from a meter transmitter sent out through hole 10 in lid 4, [0019]; fig.1).  

Regarding Claims 2 and 12, the utility cover according to claim 1 and the utility cover assembly according to claim 10 is taught by Hockema.
Hockema further teaches that the body is made of a metallic material ([0021] discloses that a typical cast iron lid otherwise inhibits signal transmissions).

Regarding Claims 3 and 13, the utility cover according to claim 1 and the utility cover assembly according to claim 10 is taught by Hockema.
Hockema further teaches that the metallic material comprises cast iron, steel or aluminum ([0021] discloses that a typical cast iron lid otherwise inhibits signal transmissions). 

Regarding Claims 5 and 15, the utility cover according to claim 1 and the utility cover assembly according to claim 10 is taught by Hockema.
Hockema further teaches that the electromagnetic energy comprises radio frequency signals ([0005] discloses that effectively transmitting a signal through the lid can be difficult and is prone to failure. This is because the cast iron lids are not particularly conducive to penetrating radio waves. Thus, the electromagnetic energy comprises radio frequency signals or radio waves).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6-7, 11, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hockema as applied to claim claims 19, 18, 25 and 33 above, and further in view of McKinnon (US 2003/0178425 A1, cited by the applicants, “McKinnon”).
Regarding Claims 4 and 14, the utility cover according to claim 1 and the utility cover assembly according to claim 10 is taught by Hockema.
Hockema does not explicitly teach that the material substantially transparent to electromagnetic energy comprises fiberglass composite, polymer concrete, polyethylene, polypropylene or vulcanized rubber. 
However, McKinnon discloses a utility cover (fig.1; element 21, the meter box lid) wherein the material substantially transparent to electromagnetic energy comprises fiberglass composite, polymer concrete, polyethylene, polypropylene or vulcanized rubber (the lids 31 and 101 and the holder 61 may be formed of a plastic material such as polyethylene or polypropylene, [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McKinnon in the system of Hockema and modify Hockema’s system with the material of McKinnon since this is a known material in the art used as substantially transparent material which would significantly allow the electromagnetic radiation to pass through.

Regarding Claims 6 and 16, the utility cover according to claim 1 and the utility cover assembly according to claim 10 is taught by Hockema.
Hockema does not explicitly teach that the utility cover further comprising an apron secured to or integrally formed into the body and positioned to surround the at least one window. 
However, McKinnon discloses the utility cover fig.1; element 21, a meter box lid) comprising an apron secured to or integrally formed into the body (fig.1 shows that the opposite end of the door has a hook 47 to hook against a ridge 49 to hold the door in place, [0018]) and positioned to surround the at least one of the at least one window (top side 23 with an opening 25 formed therethrough and a door 27 that can be moved to a closed position as shown in fig.2 and to an open  position as shown in fig.1, [0018], figs.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McKinnon in the system of Hockema since this is a known structure in the art which would firmly hold the door in place and the structure would serve the purpose of the door to allow a meter reading personnel to visually read the meter as well. 

Regarding Claims 7 and 17, the utility cover according to claim 6 and the utility cover assembly according to claim 16 is taught by Hockema in view of McKinnon.
McKinnon further teaches that the utility cover further comprising at least one rib secured to or integrally formed into the body and extending radially outward from the apron ([0018] and fig.2&4 disclose that the ridges or ribs 37 and 39 extend downward from the side 31 within the wall 33 for support purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McKinnon in the system of Hockema since this is a known structure in the art which would firmly support the structure. 

Regarding Claim 11, the utility cover assembly according to claim 10 is taught by Hockema.
Hockema does not explicitly teach that further comprising a holding bracket for securing the electronic module to the lower side of the body.  
However, McKinnon discloses the utility cover assembly (fig.1; element 21, a meter box lid) comprising a holding bracket for securing the electronic module to the lower side of the body ([0019] discloses that the lid 21 also has four bosses or studs 51 with apertures 51A formed therein molded on the bottom side and extending downward for allowing a shelf or holder 61 of FIGS. 3-5 to be attached to the bottom side of the lid for holding a transponder 91, Figs. 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McKinnon in the system of Hockema since this is a known structure in the art which would firmly support the structure by attaching lid to the bottom side for holding the transponder.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Emanuel (US 9,350,148 B2) teaches a meter box, a meter box cover and methods and apparatuses related to meter boxes and meter box covers. The meter box and meter box cover may include features which allow the meter box and meter box cover to be secured to each other and may be manufactured from materials which allow automated reading of a meter positioned within an enclosed meter box using wireless signal transmission methods (“Abstract”, Fig.5-6).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861